Name: Council Regulation (EEC) No 1281/83 of 24 May 1983 extending the provisional anti-dumping duty on 4,4' -Isopropylidenediphenol originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 136/ 12 Official Journal of the European Communities 25. 5 . 83 COUNCIL REGULATION (EEC) No 1281 /83 of 24 May 1983 extending the provisional anti -dumping duty on 4,4'-Isopropylidenediphenol originating in the United States of America Whereas these exporters, who account for virtually all the trade in question , have not made any objection, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 163/83 (3), the Commission imposed a provisional anti-dumping duty on 4,4'-Isopropylidenediphenol originating in the United States of America ; Whereas the examination of the facts is not yet complete ; whereas, in particular, the main American exporter is calling for a new determination of the margin of dumping and injury ; Whereas the exporters known to be concerned have been informed of the Commission's intention to extend the provisional duty for a further period of two months ; HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on 4,4'-Isopropylidenediphenol originating in the United States of America, imposed by Regulation (EEC) No 163/83 , is hereby extended for a period not exceeding two months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 3017/79 and to any different decision taken by the Council , it shall apply until the entry into force of a Council Regulation adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 26 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 339 , 31 . 12. 1979, p. 1 . ( 2) OJ No L 178 , 22 . 6 . 1982, p . 9 . 0 OJ No L 23 , 26 . 1 . 1983 , p . 9 .